DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Real-time Point Cloud Compression by Tim Galla and Reinhard Klein (here after “Tim”), Sept. 28-Oct. 2, 2015. 
Note: the specification discloses [0071] Each segmented body part may be regarded as a chunk; [0095] the plurality of chunks may be selected based on a body part segmentation performed on the input point cloud.

Regarding claims 1, 11, and 20, Kuma teaches an apparatus for carrying out a method for encoding a video stream using video point cloud coding (fig. 19, the apparatus performs encoding video stream using video point cloud coding as shown in figure 9),
the apparatus (fig. 19) comprising: at least one memory configured to store program code (903 of fig. 19, [0239] the RAM 903, data and so forth necessary for the CPU 901 to execute various processes are also stored suitably); and 
at least one processor configured to read the program code and operate as instructed by the program code (CPU 901 of fig. 19, a processor performs a video encoding as shown in figure 9), 
the program code ([0239] the CPU executes the program) comprising: 
obtaining code configured to cause the at least one processor to obtain an input point cloud (INPUT point cloud of fig. 2, Point Cloud input of fig. 9); 
dividing code configured to cause the at least one processor to the input point cloud into a plurality of chunks ([0055] as depicted in figure 2, an inputted point cloud is divided into a plurality of segmentations (also referred to as regions) that would obviously be considered as a plurality of chucks and the plurality of chunks from the decomposition of point cloud is well known in the art and taught by Tim, first paragraph of section B, page 5089, that describes a coarse decomposition of the point cloud into compression chunks to generate for each chunk a set of patches. Kuma further teaches [0125] the patch decomposition section 111 decomposes the acquired 3D data into a plurality of segmentations, the segmented shapes in figure 5 would obviously be considered as chunks), including 
a first chunk comprising a first plurality of points (e.g. chunk number 0 at a first plurality points or positions of fig. 5)
a second chunk comprising a second plurality of points (e.g. chunk #1 at a second plurality of points or positions of fig. 5; SEGMENTATION of fig. 2, 151-153 of fig. 10, [0125] the plural segmentations comprise a first segmentation as a first chunk and a second segmentation as a second chunk, the chunk comprises plurality of points as shown in figure 1,  [0051 and 0052], chunk number 0 to chunk number 6 as the segmented part or parts of the point cloud in fig. 5, 32 of fig. 5 is the segmented part);
first generating code configured to cause the at least one processor (111 and 113 of figs. 9 and 10) to apply a patch generation process (113 of fig. 1) to the first chunk (chunk number 0 of FIG. 5, 154 and 155 of fig. 10, [0120, 0125, 0148]) to generate a first plurality of patches (patches of the chunk number 0 of fig. 7, [0098] each of the patches can be placed in figure 7 by the packing section 113 of fig. 9) based on the first plurality of points (positions of chunk number 0 of figs. 5 and 7)
second generating code configured to cause the at least one processor (111 and 113 of figs. 9 and 10) to apply the patch generation process (113 of fig. 9) separately to the second chunk (chunk number 1 of fig. 5; 154-155 of fig. 10, [0120, 0125, 0148]) to generate a second plurality of patches (patches of chunk number 1 of fig. 7, [0098], 113 of fig. 10) based on the second plurality of points (positions of chunk number 1 of fig. 5), 
wherein the second plurality of patches (patches number 1 of fig. 7) is different from the first plurality of patches (patches number 0 of fig. 7);  
packing code configured to cause the at least one processor to pack the first plurality of patches and the second plurality of patches (113 of fig. 9, figs. 5 and 7 for packing, [0098] By placing the patches according to the encoding unit information, each of the patches can be placed in the encoding unit according to the projection direction, [0128 and 0129]); 
third generating code configured to cause the at least one processor to generate at least one texture image based on the packed first plurality of patches and the packed second plurality of patches (113 and 116 of fig. 9, [0128, 0130] the packing section 113 places patches of position information (Geometry) indicative of positions of points in a two-dimensional image and the packing section 113 supplies a video frame of attribute information (Texture) to the video encoding section 116, the packed patches in the packing section 113 would obviously have the packed first plurality of patches and the packed second plurality of patches, the packed patches number 0 and packed patches number 1 of fig. 7); 
fourth generating code configured to cause the at least one processor to generate at least one geometry image based on the packed first plurality of patches and the packed second plurality of patches (113 and 115 of fig. 9,  [0128, 0130] the packing section 113 places patches of attribute information (Texture) such as color information added to the position information in a two-dimensional image, and packs the two-dimensional images individually as video frames and the packing section 113 supplies a video frame of position information (Geometry) to the video encoding section 115, the packed patches in the packing section 113 would obviously have the packed first plurality of patches and the packed second plurality of patches from the packing section, the packed patches number 0 and packed patches number 1 of fig. 7); and 
fifth generating code configured to cause the at least one processor to generate the video stream based on the at least one texture image and the at least one geometry image (118 of fig. 10, generating the video stream based on at least on texture image, 116 of figure 9, and at least one geometry image, 115 of fig. 9). 
Kuma teaches the point cloud is decomposed into the segmentations and Tim teaches the point cloud is divided into chunks and suggests to generate each chunk a set of patches for compression (section B, page 5089). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the suggested teachings of decomposing the point cloud into chunks of Tim into the apparatus of Kuma to firstly avoid empty regions on the maps, which would lead to wasted space and unnecessary high frequencies, which would be harder to compress and makes  especially in combination with the octree based decomposition – our approach data-adaptive: sparsely sampled regions are represented by larger patches, while densely sampled regions are represented by small patches (Tim: see right column, first paragraph starting line 2 of page 5089). 
Regarding claims 8, 9, and 18, Kuma further teaches the apparatus of claims 1 and 11, wherein the input point cloud represents a human body (INPUT Point Cloud as a human body of fig. 2); and wherein the plurality of chunks are selected based on a body part segmentation performed on the input point cloud (SEGMENTATION and PLANE PROJECTED BY EACH REGION TO GENERATE Texture and Depth IMAGES of fig. 2, [0088-0090] the face of a person).

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Real-time Point Cloud Compression by Tim Galla and Reinhard Klein (here after “Tim”), Sept. 28-Oct. 2, 2015, as applied to claims 1 and 11, and further in view of Lee et al. (US 2020/0153885).
Regarding claims 2 and 12. Kuma modified by Tim teaches the apparatus of claims 1 and 11, Huma further teaches wherein the obtaining code comprises first obtaining code and information of the other point is lost ([0130 and 0136] absent of data for each position). 
However, Kuma and Tim do not teach wherein the program code further comprises: second obtaining code configured to cause the at least one processor to obtain a plurality of missed points which are included in the input point cloud and are not included in the first plurality of points and the second plurality of points; and sixth generating code configured to cause the at least one processor to generate the video stream based on the image and the plurality of missed points as claimed.
Lee teaches wherein the program code further comprises: second obtaining code configured to cause the at least one processor to obtain a plurality of missed points which are included in the input point cloud and are not included in the first plurality of points and the second plurality of points ([0434-0436], 8 missing points and 6 missing points of fig. 30); and sixth generating code configured to cause the at least one processor to generate the video stream based on the image and the plurality of missed points ([0436] the geometry image generation according to the embodiments may determine the missing points based on the value of delta).
Taking the teachings of Kuma, Tim, and Lee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee into the system of Kuma and Tim for improving the quality of the content may be needed for the captured point cloud video ([0545] of Lee).
Regarding claim 17, Kuma and Tim do not teach wherein a number of the first plurality of points is equal to a number of the second plurality of points as claimed.
Lee teaches wherein a number of the first plurality of points is equal to a number of the second plurality of points as claimed (4 and 4, 9 and 9, 8 and 8 of d1 and d0 of fig. 30).
Taking the teachings of Kuma, Tim, and Lee together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee into the system of Kuma and Tim for improving the quality of the content may be needed for the captured point cloud video ([0545] of Lee).

Claims 3, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Real-time Point Cloud Compression by Tim Galla and Reinhard Klein (here after “Tim”), Sept. 28-Oct. 2, 2015, as applied to claims 1 and 11, and further in view of Nakagami et al. (US 20210174559 A1).
Regarding claims 3 and 13, Kuma and Tim do not teach wherein the program code further comprises: first determining code configured to cause the at least one processor to determine a bounding box of the input point cloud; and second determining code configured to cause the at least one processor to determine one or more axes of the bounding box, and wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks based on the one or more axes.
Nakagami further teaches the method of claim 1 and the apparatus of claim 11, wherein the program code further comprises: 
first determining code configured to cause the at least one processor to determine a bounding box of the input point cloud (the bounding box figs. 8 and 9); and 
second determining code configured to cause the at least one processor to determine one or more axes of the bounding box ([0097] the segmentation initial setting section 152 classifies, on the basis of components in six axes of a normal direction estimated by the normal direction estimation section 151, a face of 3D data corresponding to the normal direction), and 
wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks based on the one or more axes ([0062] axes of the bounding box, figures 8 and 0, the bounding box has faces of chunks).
Taking the teachings of Kuma, Tim, and Nakagami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bounding box with axes of Nakagami into the encoder of Kuma and Tim for the geometry encoding efficiency is improved.
Regarding claims 10 and 19, Kuma further teaches wherein metadata of the video stream indicates at least one from among an indication of whether chunking is used to encode the video stream (112 of figs. 9 and 11, [0127] the metadata generation section 112 supplies the generated encoding unit information, for example, to the packing section 113, video encoding section 115, video encoding section 116, OMap encoding section 117, and multiplexer 118 ), a number of the plurality of chunks (figs. 5 and 7),
Kuma and Tim do not teach an origin point of a boundary box of the input point cloud, and a size of the boundary box.
Nakagami teaches an origin point of a boundary box of the input point cloud, and a size of the boundary box (fig. 9 shows 2D box has its size, [0127, 0190 and 0191]).
Taking the teachings of Kuma, Tim, and Nakagami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bounding box with axes of Nakagami into the encoder of Kuma and Tim for the geometry encoding efficiency is improved.

Claims 4, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Real-time Point Cloud Compression by Tim Galla and Reinhard Klein (here after “Tim”), Sept. 28-Oct. 2, 2015, as applied to claims 1, 3, 11, and 13, and further in view of Mitchell et al. (US 20190313080 A1).
Regarding claims 4 and 14, Kuma further teaches the method of claim 1 and apparatus of claim 13. 
However, Kuma and Tim do not teach wherein the plurality of chunks are aligned along one from among a longest axis of the one or more axes, or a shortest axis of the one or more axes as claimed.
Mitchell teaches wherein the plurality of chunks are aligned along one from among a longest axis of the one or more axes, or a shortest axis of the one or more axes ([0030] a set of axis-aligned bounding boxes).
Taking the teachings of Kuma, Tim, and Mitchell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of axis-aligned bounding boxes of Mitchell into the system of Kuma and Tim to improve decoding performance, as the data stream is organized, accessed, and decoded in an efficient manner.
Regarding claims 6 and 16, Kuma teaches the apparatus of claims 3 and 13, 
However, Kuma and Tim do not teach wherein the plurality of chunks are aligned along a first axis from among the one or more axes and a second axis from among the one or more axes as claimed.
Mitchell teaches wherein the plurality of chunks are aligned along a first axis from among the one or more axes and a second axis from among the one or more axes ([0030] a set of axis-aligned bounding boxes).
Taking the teachings of Kuma, Tim, and Mitchell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of axis-aligned bounding boxes of Mitchell into the system of Kuma and Tim to improve decoding performance, as the data stream is organized, accessed, and decoded in an efficient manner.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuma et al. (US 20210250600 A1) in view of Real-time Point Cloud Compression by Tim Galla and Reinhard Klein (here after “Tim”), Sept. 28-Oct. 2, 2015, as applied to claims 1, 3, 4, 6, 11, and 13 in view of Pack (US 20080238919 A1).
Regarding claims 5 and 15, Kuma further teaches the apparatus of claim 13, wherein the dividing code is further configured to cause the at least one processor to divide the input point cloud into the plurality of chunks along the axis ([0144] six axes, fig. 4). 
Kuma and Tim do not disclose third determining code configured to cause the at least one processor to determine eigen vectors of a covariance matrix of the input point cloud, first selecting code configured to cause the at least one processor to select an eigen vector from among the eigen vectors, wherein the eigen vector corresponds to a largest eigen value from among eigen values corresponding to the eigen vectors; second selecting code configured to cause the at least one processor to select an axis, wherein the axis is closest to the eigen vector from among the one or more axes, as claimed.
	Pack teaches code configured to cause the at least one processor to determine eigen vectors of a covariance matrix of the input point cloud ([0078] k-nearest neighborhood covariance, 420 and 425 of fig. 4, [0091]), first selecting code configured to cause the at least one processor to select an eigen vector from among the eigen vectors, wherein the eigen vector corresponds to a largest eigen value from among eigen values corresponding to the eigen vectors ([0091, 0093] Vector v.sub.split may be selected as the eigenvector of the covariance matrix CV corresponding to the largest eigenvalue of CV); second selecting code configured to cause the at least one processor to select an axis ([0090 and 0091] the point set P may be split along its axis of greatest variance), wherein the axis is closest to the eigen vector from among the one or more axes ([0090-0091] the point set P has its axis).  
	Taking the teaching of Kuma, Tim, and Pack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Pack into the system of Kuma and Tim to provide improved packing so that more spaces in the 2D grid are filled by the projected region of interest.
	Regarding claim 7, Kuma modified by Pack teaches the method of claim 6. 
However, Kuma and Tim do not teach determining eigen vectors of a covariance matrix of the input point cloud, selecting a first eigen vector and a second eigen vector from among the eigen vectors, wherein the first axis is closest to the first eigen vector from among the one or more axes, and wherein the second axis is closes to the second eigen vector from among the one or more axes as claimed.
Pack teaches determining eigen vectors of a covariance matrix of the input point cloud ([0078-0079, 0091]), selecting a first eigen vector and a second eigen vector from among the eigen vectors ([0078-0079]. The Eq. 1.1 is used to calculate a first eigenvector and a second eigenvector), wherein the first axis is closest to the first eigen vector from among the one or more axes (y axis in Eq. 1.1 [0078]), and wherein the second axis is closes to the second eigen vector from among the one or more axes (y axis in Eq. 1.1, [0078]). 
Taking the teaching of Kuma, Tim, and Pack together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pack into the system of Kuma and Tim to provide improved packing so that more spaces in the 2D grid are filled by the projected region of interest.


Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
Applicant submits that the cited references fail to disclose "applying a patch generation process to the first chunk to generate a first plurality of patches based on the first plurality of points; applying the patch generation process separately to the second chunk to generate a second plurality of patches based on the second plurality of points, wherein the second plurality of patches is different from the first plurality of patches; packing the first plurality of patches and the second plurality of patches; generating at least one texture image based on the packed first plurality of patches and the packed second plurality of patches; generating at least one geometry image based on the packed first plurality of patches and the packed second plurality of patches; and generating the video stream based on the at least one texture image and the at least one geometry image," as claimed infer alia in claim 1.
The examiner strongly disagrees with the applicant. It is submitted that Kuma teaches applying a patch generation process (113 of fig. 1) to the first chunk (chunk number 0 of FIG. 5, 154 and 155 of fig. 10, [0120, 0125, 0148]) to generate a first plurality of patches (patches of the chunk number 0 of fig. 7, [0098] each of the patches can be placed in figure 7 by the packing section 113 of fig. 9) based on the first plurality of points (positions of chunk number 0 of figs. 5 and 7), applying the patch generation process (113 of fig. 10) separately to the second chunk (chunk number 1 of fig. 5; 154-155 of fig. 10, [0120, 0125, 0148]) to generate a second plurality of patches (patches of chunk number 1 of fig. 7, [0098], 113 of fig. 10) based on the second plurality of points (positions of chunk number 1 of fig. 5), wherein the second plurality of patches (patches number 1 of fig. 7) is different from the first plurality of patches (patches number 0 of fig. 7);  packing code configured to cause the at least one processor to pack the first plurality of patches and the second plurality of patches (113 of fig. 9, figs. 5 and 7 for packing, [0098] By placing the patches according to the encoding unit information, each of the patches can be placed in the encoding unit according to the projection direction, [0128 and 0129]); generating at least one texture image based on the packed first plurality of patches and the packed second plurality of patches (113 and 116 of fig. 9, [0128, 0130] the packing section 113 places patches of position information (Geometry) indicative of positions of points in a two-dimensional image and the packing section 113 supplies a video frame of attribute information (Texture) to the video encoding section 116, the packed patches in the packing section 113 would obviously have the packed first plurality of patches and the packed second plurality of patches, the packed patches number 0 and packed patches number 1 of fig. 7);  generating at least one geometry image based on the packed first plurality of patches and the packed second plurality of patches (113 and 115 of fig. 9,  [0128, 0130] the packing section 113 places patches of attribute information (Texture) such as color information added to the position information in a two-dimensional image, and packs the two-dimensional images individually as video frames and the packing section 113 supplies a video frame of position information (Geometry) to the video encoding section 115, the packed patches in the packing section 113 would obviously have the packed first plurality of patches and the packed second plurality of patches from the packing section, the packed patches number 0 and packed patches number 1 of fig. 7); and generating the video stream based on the at least one texture image and the at least one geometry image (118 of fig. 10, generating the video stream based on at least on texture image, 116 of figure 10, and at least one geometry image, 115 of fig. 10). 
Since the limitations in claim 1 define wherein the second plurality of patches is different from the first plurality of patches (See Kuma the plurality of patches number 1 of fig. 7 is different from the plurality of patches number 0 of fig. 7). 
The arguments regarding to the cited references, Sinharoy, Graziosi, and Yano are persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425